         Case 2:16-cr-20032-JAR Document 689 Filed 11/16/18 Page 1 of 2




      CLERK’S COURTROOM MOTIONS/MISCELLANEOUS MINUTE SHEET
                       CASE NO. 16-20032-JAR

                                                   APPEARANCES:
UNITED STATES OF AMERICA,                          US Attorney Stephen McAllister
                                                   AUSA Steve Clymer
                                                   AUSA Duston Slinkard
                      Plaintiff

    v.


KARL CARTER (02) – waived appearance               Def. Atty:   David Guastello

*********************************************************************
FEDERAL PUBLIC DEFENDER                   Attys: Branden A. Bell
(MOVANT)                                         Kirk Redmond
                                                 Melody Brannon

*********************************************************************

SPECIAL MASTER,                                    Atty: Alleen C. Vanbebber
DAVID R. COHEN


 JUDGE:               Julie A. Robinson        DATE:               11/16/2018
 DEPUTY CLERK:        Bonnie Wiest             REPORTER:           Kelli Stewart
 INTERPRETER:                                  PRETRIAL/PROBATION:

                                  EVIDENTIARY HEARING

This case comes on before the Court for continuance of the evidentiary hearing that was
conducted on October 2 - 12, 2018.

The Court discusses preliminary matters and pending motions. The rule of sequestration is
invoked for this hearing.

Special Master begins presentation of evidence and testimony. Testimony of David Steeby
begins at 9:14 a.m. Witness excused at 10:23 a.m. Testimony of Tom Beall begins at 10:24 a.m.

Recess for lunch break (12:45 p.m. to 1:35 p.m.)

Testimony of Emily Metzger begins at 1:37 p.m. Witness excused at 3:46 p.m.

Bench conference regarding rebuttal testimony of Special Master. Testimony of Special Master
David Cohen begins. Witness excused at 4:56 p.m.

                                                                                    1 | Page
         Case 2:16-cr-20032-JAR Document 689 Filed 11/16/18 Page 2 of 2




The Court grants FPD’s Motion for Leave to Admit Exhibits (Doc. 679). Exhibits that were
attached to the motion, 706 through 714 are admitted.

Further issues discussed regarding discovery. The Court rules orally that government should
cease destruction of any backup files on the discovery network. The Court will issue written
order specific to production issues.

Court adjourns at 5:38 p.m.




                                                                                    2 | Page
